COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 CHRISTEN JAMES SANCHEZ,                        §
                                                                No. 08-10-00213-CR
                   Appellant,                   §
                                                                  Appeal from the
 v.                                             §
                                                            198th Judicial District Court
                                                §
 THE STATE OF TEXAS,                                           of Kerr County, Texas
                                                §
                   Appellee.                                      (TC# B07-175)
                                                §


                                 MEMORANDUM OPINION

       Pending before the Court is a motion to dismiss filed by Appellant pursuant to Texas

Rule of Appellate Procedure 42.2(a). Accompanying the motion is a statement personally signed

by Appellant, expressing his wish to dismiss the appeal. The motion was filed before our

decision in the case. Further, Appellant filed a duplicate copy of the motion with this Court and

that copy has been forwarded to the trial court clerk. Because the motion complies with the

requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.


September 22, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)